                                                                                iV1Efv10 ENDORSEC
                                  KOEHLER & ISAACS                        LLP
                                               ATTORNEYS AT LAW
                                           61BROADWAY, 25THFLOOR
R[CHARD J. KOEHLER                                                                            NEW JERSEY OFFICE
STEVEN fSAACS                                  NEW YORK, NY 10006                              20 Ferry Street, Suite I
                                      Tel: (917) 551-1300 Fax: (917) 551-0030                      Newark, NJ 07 l 05
                                                www.koehler-isaacs,com                            Tel (862) 240-1900
JEANNETTE M BALDASSARRE*
LIAM L. CASTRO •                                                                                  Fax. (973) 878-2488
A. JAMES BELL
RENAC, DAWSON*                                                                                         OFCQ~.!NS&k
CYNTHIA DEVASIA*+                                                                               RAYMOND J, AAB•
CORY GARCIA'
                                                                                                  MARK FONTE•+
GABRIEL GREENBERG•
TALIA L. HA YNES•                                                                              HON. DAYID FRIED*
DA YID KIRSCH•                                                                                DALL!N M.• FUCHS•+
MERCEDES M. MALDONADO •                                                                          JESSICA SALLES*
FELICIA PINTO•                                                    January 7, 2020             BRIAN SCHWARTZ*+
ANDREW ROWE*                                                                                     BARRY WASHOR'
JULIE S PEARLMAN SCHATZ"+
ANN M SCHNEIDER•+                                                                             • Admitted in New York
STEPHANIE A. SWINTON*
                                                                                              Federal and State Courts
PETER C. TROXLER•                                       USDCSDNY
HOWARD G. WIEN*                                         DOCUMENT
                                                        ELECTRONICALLYFILED
                                                        DOC#: _ _ _ _ _ _ __               WRITER'S DIRECT DIAL
                                                                                                   (917) 551-1317
                                                        DATE FILED: I- 7- 2...0
     Via ECF
     Honorable Andrew L. Carter, Jr.
     United States District Court Judge
     Southern District of New York
     40 Foley Square
     New York, New York 10007

                                  Re:_ United States v. Pedro Roias-Romero
                                      16 Cr 324 (ALC)

    Dear Judge Carter, Jr.:

            I am the CJA Appointed Counsel for Mr. Rojas-Romero. The purpose of this letter is to
    respectfully request an adjournment of our sentencing hearing that is scheduled for January 24th
    at 10 a.m.

            As the Court is aware, counsel retained the Consulting Group and Mr. Reynaldo
    Cusicanqui to serve as the mitigation specialist in this matter. To date, Mr. Cusicanqui and his
    team met with Mr. Rojas-Romero and they are actively scheduling follow-up meetings with him
    and making contact with close family and friends. Additionally, Mr. Cusicanqui is requesting
    additional medical, employment and other mitigation related documents. We submit that these
    documents will assist the Court in formulating a sentence that is sufficient, but not greater than
    necessary to comply with the purpose of sentence set forth in 18 U.S.C. § 3553(a).

            It is therefore requested that the Court adjo'um sentencing for 60 days. We of course
    believe that Mr. Rojas-Romero's interests are best served if we have the additional time to gather
    these materials, complete the mitigation report and thereafter submit counsel submission.
        Know also that I consulted with AUSA Jacqueline Kelly in advance of this request and
she advised that the government has no objection to the adjournment. Should the Court fant
this request, counsel is requesting that the hearing be adjourned to the week of March 30 1 •

        Thank you in advance for any and all consideration of this request. We will await further
instructions from the Court on this matter.




                                                    =~   A. James Bell, Esq.




                                                                                  \- 1-2.0
